Title: To John Adams from Timothy Pickering, 11 September 1799
From: Pickering, Timothy
To: Adams, John


(private)
Sir,Trenton Sept. 11. 1799.

The general alarm of the yellow fever in Philadelphia, occasioned the removal of the public offices to this place. This has caused some delay in finishing the draught of instructions for the envoys to the French Republic, which I had the honor of transmitting you yesterday: the draught having been previously examined, altered & amended, conformably to the opinions of the Heads of Departments.
I now inclose some papers relating to the subject, which want of time prevented my forwarding yesterday.
Of the three leading points which were fixed before your departure from Philadelphia, we have ventured to propose a deviation in one only; that respecting the rôle d’equipage. For however clear in our own minds is the right of American citizens to a full indemnification for captures & condemnations for want of that document, after much deliberation, we thought if France would submit that and other questions to a board impartially constituted, as proposed in the draught; or in secret declarations or stipulations agree to the specific rules of adjudications therein detailed; that the people of America might think the negociation ought not to be frustrated, as it might be, by making such a concession an ultimatum.—We thought; indeed, that the captures of our vessels because their cargoes were produced or fabricated in the British dominions, perfectly unjustifiable, and a case more unexceptionable, if made an ultimatum. But if France agrees to the rules of adjudication, or to the mode of constituting a board of commissioners, as now proposed, we conceived that the United States would be satisfied.
I propose to send a copy of the draught of instructions to Mr. Ellsworth, and to invite his observations upon them: as it is important that he should be satisfied. And if want of time should prevent a second transmission of the instructions to you (which however I think will not be the case) may I take the liberty of proposing, if your judgement should not be definitively made up on particular points, that we may, if Mr. Ellsworth should desire it, and we all concur in opinion with him, make alterations in the draught? Provided that none of the ultimata be varied, except that which prescribes the mode of organizing the board of commissioners.
On the 26th ult. I received the inclosed private letter from Mr. Murray, dated the 18th of June. The “very portentous scene” which by his advices from Paris “appeared to be opening there,” doubtless referred to what the news-papers have called “another explosion.” The dismission of Freilhard from the Directory, and the forced resignation of la Reveiliere la Peaux, and Merlin, which with the other proceedings of the two Councils, demonstrate that the Dictatorial power of the Directory is overturned, have suggested to the Heads of Departments some doubts of the expediency of an immediate departure of the envoys.
The men lately in power, who gave the assurances you required, relative to the mission, being ousted in a manner indicative of a revolution in the public mind, and, according to Mr. Murray’s letter, the threats, now first uttered by the military, of a king, show such instability and uncertainty in the government of France, and are ominous if such further & essential changes, probably at no great distance, as made it appear to us a duty to submit to your consideration, the question of a temporary suspension of the mission to that country; where a state of things, and that final result which you long since foresaw and predicted, appear to be rapidly advancing. Such a suspension would seem to us to place the U. States in a more commanding situation, and enable the President to give such a turn to the mission as the impending changes should in his opinion demand.
Or if a revival of the system of terror should first take place, which the last arrival of intelligence at New-York now shows to be probable; still the question of suspending the mission seems to the Heads of Departments to merit serious consideration. It is an undoubted fact, that the character of the late change at Paris has been purely Jacobinical: the clubs are again opened; and the Jacobins are every where active to electrify the people.
I have the honor to be / with great respect, sir, / your most obedient servt.
Timothy Pickering